Citation Nr: 0820632	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a brain disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to August 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Detroit, Michigan.  


FINDING OF FACT

A chronic brain disorder manifest in service; an aneurysm of 
the brain and/or brain stem infarct was not diagnosed within 
one year of service discharge; there is no competent evidence 
establishing a nexus between the veteran's active service and 
any current brain disorder, to include a brain aneurysm or 
brain stem infarct; and, there is no competent evidence 
establishing that any preexisting brain aneurysm was 
aggravated by active service.


CONCLUSION OF LAW

A brain disorder was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred therein..  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

After a careful review of the claims folder, the Board finds 
that letters dated in March 2005 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The March 2005 letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed disabilities and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the March 2005 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

The March 2005 letter was sent to the veteran prior to the 
August 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV). (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the March 2006 Dingess notice 
was provided to the veteran, the claim was readjudicated in a 
May 2006  SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his service connection claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2007).  In this 
regard, the veteran's service treatment records are 
associated with the claims folder, as well as other relevant 
private treatment records.  

The Board recognizes that there is evidence showing that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Such was discussed in a June 2001 VA 
examination report and an April 2002 statement from his 
representative.  It is also observed that VA's duty assist 
includes obtaining records and report from the SSA.  
38 C.F.R. § 3.159(c)(2).  The veteran's SSA records are not 
on file.  However, as the April 2002 statement explicitly 
states that the veteran's receipt of SSA disability benefits 
stemmed from a post-service motor vehicle accident that had 
resulted in a non-service connected back disability, the 
Board does not find any error in the RO's failure to obtain 
the veteran's SSA disability records.  

The veteran was scheduled for an April 2005 neurological 
disorder VA examination but failed to appear on the basis of 
good cause.  See 38 C.F.R. § 3.655 (2007).  No attempt was 
made to reschedule the examination.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Here, despite the fact that an examination was initially 
scheduled, the Board does not find that a VA examination was 
necessary to determine whether his brain aneurysm and/or 
brain disorder is related to his military service.  As 
discussed in greater detail below, without there being 
evidence of an in-service event, injury, disease, there would 
be no basis on which the examiner could render an opinion.  
Therefore, all of the criteria set forth in McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
brain thrombosis or hemorrhage becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Providing the benefit 
to the veteran, the Board will provide the same presumption 
to his diagnosed aneurysm.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).


It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2007).

The veteran is seeking entitlement to service connection for 
a brain disorder.  He initially asserted that his currently 
diagnosed brain aneurysm had its onset in service or was 
otherwise etiologically related to his active service.  
However, he has subsequently altered the gist of his claim to 
include the argument that his aneurysm preexisted his active 
service and was aggravated by service.

The evidence in this case shows that the veteran currently 
has a brain aneurysm.  In an August 2002 private MRI, the 
examiner noted under "Impression" that the veteran had 
multiple lacunar infarcts that "predominantly involved the 
right pons and basal ganglia."  The examiner also noted 
suspicion of an anterior communicating artery aneurysm.  The 
veteran also underwent a private craniotomy in June 2003 for 
the clipping of an anterior communicating artery aneurysm.  
In an April 2005 private noncontrast CAT scan, the examiner 
noted the present aneurysm clip in the veteran's anterior 
cranial fossa.  Taking this medical evidence into account, 
the veteran clearly satisfies the first element of the 
service connection test of having a current disability.  

In regards to the second element of the service connection 
test, the Board finds no competent evidence of record of an 
in-service injury or disease of the brain.  A review of the 
service treatment records does not support a claim for 
service connection for a brain disorder.  Recognition is 
given to the fact that the veteran was admitted in July 1963 
for what was believed to a seizure disorder.  He had been 
observed to had experienced a 10 to 15 minute episode of 
tremors of both arms followed by a period of memory loss.  He 
was referred for a neurological evaluation with a diagnosis 
of seizure disorder of unknown origin.  The report of the 
July 1963 neurological examination, which included an EEG and 
a seven day observation period, was essentially negative.  
The examiner did observe, however, that there were findings 
consistent with subsiding acute bronchitis.  The diagnosis 
was therefore revised to acute bronchitis.  

A similar seizure-like episode was reported in November 1963.  
A December 1963 neurological consultation was again negative.  
The examiner opined that it was possible that the veteran was 
suffering from some type of hyperventilation syndrome.  No 
treatment was recommended.  

In June 1965 the veteran was once again evaluated for 
symptoms similar to seizures.  He was not diagnosed with any 
neurological disorders.  Instead, it was observed that the 
usual sequence of events was that the veteran was provoked by 
his shipmates and, rather than becoming aggressive, he would 
begin to experience a hyperventilatory episode.  The veteran 
was not hospitalized, his health was not considered in any 
danger, and he was considered fit and competent to continue 
his duties.  He was prescribed 10 mgs of Librium.  The 
veteran's July 1965 separation examination is silent for any 
neurological disorders or head injuries.  Indeed, the veteran 
was evaluated as "normal" for any neurological disorders.  

Immediately following the veteran's release from service, the 
veteran was afforded an October 1965 VAH psychiatric 
examination.  The veteran described his health as "OK" and 
that he had no further periods of unconsciousness, anxiety, 
or other neurological difficulties at that time.  A 
neurological examination during the same examination found 
the veteran's cranial nerves to be intact and normal and no 
neurological diseases.  The diagnosis was psychoneurotic 
disorder, anxiety reaction with episodes of hyperventilation.  
Parenthetically, the Board notes that service connection for 
psychoneurotic disorder, anxiety reaction with episodes of 
hyperventilation, was granted by the RO in a December 1965 
rating decision.



Following the October 1965 VAH psychiatric examination, the 
claims file is absent of any records or evidence pertaining 
to a possible brain disorder until August 2002 when the 
veteran's brain aneurysm was first diagnosed.  This diagnosis 
was made 37 years after his release from service.  

In sum, the Board finds that service treatment records are 
negative for complaints, treatment, or diagnosis of a chronic 
disability of the brain.  There is also no evidence that the 
aneurysm manifested within one year of discharge following 
the first period of service (so as to trigger application of 
the chronic disease presumptions cited above).  The threshold 
question therefore is whether there is sufficient medical 
evidence to show an etiological link between any current 
disability of the brain, to include a brain aneurysm or brain 
stem infarct, and his active service.  The evidence is 
negative in this respect.  Indeed, Dr. P.W. Walcott reported, 
through his nurse, in December 2002, that there was no 
relationship between the veteran's aneurysm and his military 
service.  He stated that the veteran's aneurysm was something 
that he had been born with.  Simply put, the veteran has not 
submitted any competent medical evidence that links any 
diagnosed disorder of the brain to his active service.  

With respect to the veteran's own contentions that his 
current aneurysm had its onset in service or, for that 
matter, that he suffered repeated seizures in service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

The issue on appeal does not involve a simple diagnosis.  See 
Jandreau, supra.  The veteran is competent to state that he 
had headaches/dizziness, but he is not competent to provide 
more than simple medical observations.  He is not competent 
to provide diagnoses in this case nor is he competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disabilities.  See Barr, supra.  The veteran's 
lay assertions regarding the cause of his "seizures" and/or 
etiology of his brain disorder are not competent or 
sufficient.  Moreover, the Board finds that the veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a brain disorder that began 
years after service), and the negative medical opinion from 
Dr. Wolcott.  The Board finds significant probative value in 
the service treatment records that clearly document that the 
veteran's in-service "seizures" were not seizures but 
rather manifestations of his service connected psychiatric 
disorder, and that he was consistently found to have normal 
neurological examination.  The December 2002 statement from 
Dr. Wolcott very clearly states that there is no etiological 
relationship between the veteran's aneurysm and his military 
service.

The Board also finds it to be particularly significant the 
veteran first filed a claim for service connection for a 
brain aneurysm in February 2005, almost four decades after 
leaving service.  During those years, the record is absent of 
any evidence of complaints or treatment the veteran received 
for an in-service injury that could be related to a current 
brain disorder.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of a brain 
disorder for decades after the period of active duty is 
itself evidence which tends to show that the veteran did not 
incur a brain disorder while in service.

In sum, the Board finds that the most probative evidence of 
record points to the veteran not having suffered an injury or 
disease of the brain in service.  The veteran has not 
satisfied the second element of the service connection test; 
thus, service connection for a brain disorder is denied.  

Finally, the Board notes that there is a question as to 
whether the veteran's brain aneurysm existed prior to his 
active service, and whether the aneurysm was aggravated 
during his active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§§ 3.303(c), 3.304(b), 3.306 (2007).  Although his service 
entrance examination was essentially, the above discussed 
opinion from Dr. Walcott indicates that the veteran's brain 
aneurysm has existed since birth, i.e., a congenital defect.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, can not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected. Id.  

The veteran argues that his in-service seizures aggravated 
his aneurysm.  Competent evidence supporting this argument 
has not be submitted.  Moreover, as discussed above, the 
record establishes that the veteran consistently had normal 
neurological in service, and that his "seizures" were not 
seizures but rather manifestations of his service connected 
psychiatric disorder.  In other words, assuming that his 
aneurysm existed prior to service, there is no competent 
evidence showing an increase of symptomatology or disability.


ORDER

Service connection for a brain disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


